El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
.. Francisco Bodríguez Sánchez' fué acusado de un delito contra la honestidad, comprendido en el artículo 260 del Có-digo Penal. Se alega que el acusado voluntaria y maliciosa-mente realizó ciertos actos.de carácter lascivo para .satisfacer su impudicia y despertar pasiones' y deseos sexuales en la niña menor de 14 años, Carmen Bodríguez. . El artículo. 260 del.Código Penal, en lo pertinente, dice así: -
. • "Toda'pérsona qué-maliciosamente-' cometiere' cualquier acto’ im-púdico o lascivo, fuera de los que constituyeren otros delitos previstos *90en el Código Penal, con nn niño menor de catorce años de edad, o con el cuerpo de dicho niño o cualquiera parte o miembro del mismo, con la intención de despertar, incitar o satisfacer la impudicia, pasio-nes o deseos sexuales de dicha persona o de dicho niño, será culpable de delito grave (felony) y recluido en la penitenciaría por un pe-ríodo que no excederá de cinco años.”
 El acusado fué declarado culpable por un jurado y condenado a un año de presidio por la Corte de Distrito de Arecibo. El primer error atribuido a la corte inferior se basa en haber admitido como prueba, con la oposición del acusado,’una certificación negativa expedida por el Secretario-Auditor j encargado del Registro Civil de Ciales, creditiva de que María del Carmen Rodríguez, hija legítima de Alfredo Rodríguez y María Zambrana, no aparece inscrita en dicho registro. También se admitió, con la oposición del acusado, otra certificación negativa expedida por el Secretario Municipal de Jayuya, creditiva de no aparecer inscrita en el Re-gistro Civil de dicho pueblo María del Carmen Rodríguez, hija legítima de Alfredo Rodríguez y María Zambrana.
Tanto el acusado como el fiscal discuten extensamente en sus alegatos desde sus respectivos puntos de vista el valor probatorio de una certificación negativa; pero nosotros cree-mos que es innecesario resolver esta cuestión, porque la prueba presentada por El Pueblo no es suficiente para declarar con-victo al acusado. La edad de Carmen Rodríguez no ha sido claramente probada. No sabemos si es menor o mayor de 14 años, y en ausencia de esta prueba no es posible llegar a la conclusión de que el acusado ha infringido el artículo 260 del Código Penal.
Arguye la defensa que en ningún momento se preguntó a la supuesta perjudicada el sitio dónde nació. Añade que úni-camente Francisca Rodríguez, en cuyo hogar vivía la joven ■referida, declaró quiénes fueron los padres de la misma, men-cionando a Alfredo Rodríguez y a Crispina Sánchez. Vea-mos lo que nos dice la testigo contestando a preguntas del ¡fiscal:
*91“P. ¿Quién era el papá de.ella?
“R. Alfredo Rodríguez.
“P. ¿Y la madre?
“R. Crispina Sánchez.
“P. ¿Crispina?
“R. María Crispina Sánchez.”
Este testimonio se produjo antes de haber sido admitidas como prueba las certificaciones negativas del Registro Civil y la partida de bautismo. El testimonio de Francisca Rodrí-guez en cuanto a los padres de Carmen difiere de la informa-ción contenida en la partida de bautismo. Francisca afirma que Carmen es bija de Crispina Sánchez o María Crispina Sánchez; la partida de bautismo dice que María del Carmen Rodríguez es hija de María Zambrana. El fiscal no presentó evidencia alguna para aclarar esta aparente contradicción entre una y otra prueba. Si Carmen era hija de Crispina Sánchez, la partida de bautismo tiende a demostrar lo con-trario, a menos que se pruebe que con ambos nombres, María Zambrana y Crispina Sánchez, fué conocida la madre de la referida joven. En cuanto a la edad, puede acreditarse por otros medios que no sean necesariamente la certificación de nacimiento expedida por el encargado del Registro Civil y la partida de bautismo; pero en este caso la única prueba que se ha presentado es una certificación del bautismo de una niña que no ha sido debidamente identificada. Con esta prueba no es posible llegar a la conclusión de que Carmen Rodríguez era menor de 14 años cuando ocurrieron los actos que se re-latan en la acusación.

Debe revocarse la sentencia apelada y declararse absuelto al acusado.